Order entered March 14, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00286-CV

      IN RE EMR (USA HOLDINGS) INC., GOLD METAL RECYCLERS, LTD.,
                      AND DAVID FERGUSON, Relators

               Original Proceeding from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-19-00835

                                       ORDER
                      Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                  /s/   LESLIE OSBORNE
                                                        JUSTICE